45 U.S. 122 (1846)
4 How. 122
JOHN C. PAIGE, PLAINTIFF IN ERROR,
v.
MARTHA A. SESSIONS.
Supreme Court of United States.

The facts in the case bringing it within the principles of the case of Price v. Sessions, decided at the last term of this court, Mr. Crittenden, on behalf of the defendant in error.
Mr. Justice McLEAN delivered the opinion of the court.
This writ of error brings before us a case from the Circuit Court for the Southern District of Mississippi.
At May term, 1840, a judgment was obtained by the plaintiff against J.R. Brown, James Magee, and E.J. Sessions, for two thousand two hundred and sixty-three dollars, on which judgment an execution was issued the 12th January, 1842, which was levied on a large amount of personal property, supposed, as stated in the return of the marshal, to belong to E.J. Sessions. A part of this property was claimed by Martha A. Sessions, the wife of E.J. Sessions, as devisee of Russel Smith, deceased. A bond being given by the claimant, and pleadings being filed, under the statute of Mississippi, the right of property was submitted to a jury, who found the title to it in the said Martha, and that it was not subject to the above execution; on which verdict judgment was entered. On the trial, a bill of exceptions was filed by the plaintiff, in which was set out the record of the original judgment and execution, the will of Russel Smith, and the probate of the same, the inventory and appraisement of the property of the deceased, and other evidence. It is unnecessary to state this evidence in detail, or to consider the legal questions which were raised in the case, as, on the same state of facts, the same legal questions were considered and decided at the last term of this court, in the case of Price v. Sessions, 3 Howard, 624. The rulings of the court in that case were sustained, and the judgment was affirmed; and the judgment in this case is also affirmed, with costs.